United States Court of Appeals
                     For the First Circuit

No. 04-1633


LISANDRA LÓPEZ-GONZÁLEZ; JUSTINA RUÍZ-ROSA; LYDIA M. COLÓN-LÓPEZ;
   MARIA A. CARRUCINI-REYES; MIRTHELINA RODRÍGUEZ-FERRER; AWILDA
 RODRÍGUEZ-HERNÁNDEZ; ELBA D. RIVERA-CRUZ; MARTA E. RESTO-RIVERA;
   EDNA L. HERNÁNDEZ-DEL-VALLE; CARMEN T. RIVERA-ROMÁN; JORGE A.
                          ROSADO-SANTIAGO,

                     Plaintiffs, Appellants,

                                 v.

MUNICIPALITY OF COMERÍO; JOSÉ A. SANTIAGO-RIVERA, in his personal
   and official capacity; JUAN L. FONTÁNEZ, in his personal and
    official capacity; LUZ HAYDEE SANTOS, in her personal and
 official capacity; ANTONIO SANTOS, in his personal and official
                             capacity,

                     Defendants, Appellees.


                            ERRATA SHEET

     The opinion of this Court issued on April 21, 2005 is
corrected as follows:

     Page 15, in line 11:    Replace "In this case" with "Unlike
the situation in Chardón"

    Page 15, in line 11:    Insert "here" after "rule"

    Page 15, in line 13:    Replace "id." with "Tomanio, 446 U.S."

    Page 16, in line 2:     Delete footnote 8

     Page 15, at line 11: Insert the following new paragraph
before "Unlike the situation in Chardón . . .":

          In Chardón v. Fumero Soto, 462 U.S. 650 (1983), the
Supreme Court affirmed Fernández v. Chardón, 681 F.2d 42 (1st
Cir. 1982), in which we held that Puerto Rico's restart tolling
rule applies in a § 1983 action after denial of class
certification. The Supreme Court noted approvingly this court's
conclusion in Fernández that application of Puerto Rico's restart
rule in a class action where class certification is denied for
lack of numerosity "would not violate any federal policy."
Chardón, 462 U.S. at 655. The Supreme Court specifically pointed
out our reasoning there that our conclusion "was consistent with
the policies of repose and federalism" identified in the Court's
statute of limitations decisions. Id.




                               -2-